Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 1 of 8
                                                       81,7('67$7(6',675,&7&2857
                                                      6287+(51',675,&72)0,66,66,33,


                                                              FILE D
                                                               Mar 19 2021
                                                        $57+85-2+16721&/(5.
                                                                      
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 2 of 8
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 3 of 8
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 4 of 8
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 5 of 8
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 6 of 8
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 7 of 8
Case 1:17-cr-00068-LG-JCG Document 368 Filed 03/19/21 Page 8 of 8
